United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, LINN GROVE POST
OFFICE, Linn Grove, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0464
Issued: November 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 2, 2021 appellant filed a timely appeal from a November 2, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision, dated May 20, 2020, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 28, 2018 appellant, then a 64-year-old rural letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that he injured his left hip on August 27, 2018 when he fell on
an uneven surface while in the performance of duty. He stopped work on August 27, 2018.
A bone scan obtained on April 17, 2018 demonstrated mild heterogeneous activity
surrounding the femoral component of appellant’s left hip prosthesis, especially at the level of the
distal end of the femoral component, suggesting the possibility of a stress reaction; focal areas of
abnormal uptake within multiple right ribs, consistent with right rib fractures; increased uptake in
the mid-lumbar spine, which could be degenerative, postoperative, or post-traumatic; and scattered
degenerative changes.
An x-ray of appellant’s hips and pelvis obtained on August 27, 2018 demonstrated no
indication of acute fracture or acute bony pathology, postoperative changes from left total hip
replacement involving abnormal lucency at the bone-metal interface of the distal femoral stem
with some bony remodeling of the lateral cortex of the proximal femoral diaphysis and with
suspected underlying changes of loosening of the femoral component.
In a hospital emergency department note dated August 27, 2018, Dr. Darrel Forslund, a
Board-certified family practitioner, indicated that he had examined appellant for complaints
following a fall. Appellant had related a history of injury that he was at work as a rural mail carrier,
stopped at a gas station, and tripped on cement, hitting his head, right hand, and right knee.
Dr. Forslund noted a medical history of left and right hip replacement, use of a special shoe on the
left foot to correct for height difference versus the right leg, prior hip fracture and revision, low
back laminectomy. He diagnosed injury of the hip region.
In a report dated August 30, 2018, Dr. Jason Hough, an osteopath Board-certified in
orthopedic surgery, noted that he had examined appellant for complaints of hip pain and
discomfort. Appellant informed Dr. Hough that on August 27, 2018 he fell while at work. He
noted that his left hip had been bothering him for quite some time and that he had undergone a
revision surgery in 2006. Dr. Hough noted that appellant had subsequently fallen multiple times,
which appeared to have loosened the left hip femoral component. On examination of the left hip,
he observed flexion to approximately 110 degrees and extension to approximately 15 degrees, with
significant complaints of pain and discomfort on log roll testing. Dr. Hough diagnosed femoral
loosening of a left hip prosthetic and recommended left femoral component revision surgery. In a
duty status report (Form CA-17) dated August 30, 2018, he diagnosed femoral loosening of the
prosthetic left hip and recommended that appellant remain off work. A prescription note of the
same date recommended referral to a specialist and remaining off work until the refer ral
appointment.
In a report dated October 10, 2018, Dr. Corey Rothrock, a Board-certified orthopedic
surgeon, examined appellant for complaints of left thigh pain. He noted that appellant had a history
of total hip replacement performed in the late 1990s with revision of the replacement performed
in 2005. Appellant had increasing pain and difficulty, especially with weight bearing, and severe
pain in the anterior thigh. On physical examination of the left lower extremity, Dr. Rothrock noted
a limp, tenderness, and difficulty with range of motion and activity. He diagnosed aseptic

2

loosening of the left femoral team. Dr. Rothrock recommended total hip arthroplasty revision. In
a Form CA-17 of the same date, he diagnosed loosening of the left hip prosthesis and
recommended work restrictions.
By decision dated December 3, 2018, OWCP denied appellant’s claim for compensation,
finding that appellant had not demonstrated that he was in the performance of duty at the time of
the accepted incident on August 27, 2018.
Postoperative x-rays of the pelvis, left hip, and left femur obtained on November 1, 2018
demonstrated status post left hip revision arthroplasty and a cortical fracture along the lateral aspect
of the left femoral diaphysis at the junction of the proximal and middle one thirds. A hospital note
dated November 3, 2018 indicated that appellant had been admitted to the hospital on November 1,
2018, underwent procedures of revision of the left total hip arthroplasty and extended trochanteric
osteotomy on that date, and was discharged on November 3, 2018.
In a follow-up note dated November 19, 2018, Dr. Rothrock examined appellant postrevision of the left total hip arthroplasty with trochanteric osteotomy. He noted that appellant’s
incision was healing nicely, passive range of motion of the hip was well-tolerated, and hip flexion
to 90 degrees.
In a return to work form dated January 4, 2019, Dr. Rothrock recommended that appellant
remain off work.
On January 25, 2019 appellant requested reconsideration.
In a return to work form dated May 8, 2019, Dr. Rothrock recommended that appellant
return to work without limitations the next day.
By decision dated June 28, 2019, OWCP modified its December 3, 2018 decision to accept
that appellant was in the performance of duty at the time of the accepted incident of
October 27, 2018. However, it continued to deny the claim for traumatic injury on that date,
finding that appellant had not submitted sufficient rationalized medical evidence to establish that
the accepted employment incident on October 27, 2018 caused or aggravated his diagnosed left
hip condition.
On October 22, 2019 appellant requested reconsideration. In an attached letter dated
October 13, 2019, he stated that he was enclosing a letter from Dr. Hough. OWCP did not receive
another letter from Dr. Hough with the request for reconsideration.
By decision dated November 20, 2019, OWCP denied appellant’s request for
reconsideration, finding that he had not submitted sufficient evidence to warrant review of the
June 28, 2019 merit decision.
On December 1, 2019 appellant again requested reconsideration. Enclosed with the
request was a July 11, 2019 letter from Dr. Hough. In the July 11, 2019 letter, Dr. Hough noted
that appellant had undergone a revision of hip replacement secondary to multiple falls and that he
apparently had falls as a mail carrier. He further noted that he saw appellant on April 10, 2018
and ordered a bone scan on April 17, 2018. Dr. Hough reported that appellant had no significant
3

abnormal blood flow or soft tissue activity on either side of the pelvis or hip, but that he did have
mild heterogeneous activity at the distal tip of the left hip. He recalled that he discussed with
appellant at that time that it “did appear that he did not have any prosthetic loosening.”
Subsequently, appellant had a fall on August 27, 2018, with subsequent subsidence of the left
femoral component with significant loosening. Dr. Hough opined that appellant’s current problem
in 2018 was related to his previous work-related injury, as “these were due to the loosening of the
prosthesis.”
By decision dated February 4, 2020, OWCP denied modification of its June 28, 2019
decision. It found that Dr. Hough’s July 11, 2019 letter did not provide a definitive diagnosis and
contained speculative statements, and that as such, it did not establish a causal relationship between
the accepted August 27, 2018 employment incident and a diagnosed medical condition.
On May 6, 2020 appellant requested reconsideration. With the request, he submitted an
April 23, 2020 letter from Dr. Hough. Dr. Hough stated that appellant underwent a revision of hip
replacement secondary to a fall at work on August 28, 2018. He opined that he believed with a
high degree of medical probability that this fall was a contributing factor to appellant’s subsequent
surgery. He noted that appellant underwent a bone scan on April 17, 2018 that demonstrated some
heterogeneous activity at the distal tip of the left hip and that he discussed with appellant at that
time that “it appear[ed] he did not have any prosthetic loosening.” Subsequent to the fall on
August 27, 2018, appellant had subsidence of the left femoral component with sign ificant
loosening.
By decision dated May 20, 2020, OWCP denied modification of its February 4, 2020
decision. It found that Dr. Hough’s April 23, 2020 letter essentially reiterated the information
contained in his July 11, 2019 letter and did not establish a causal relationship between the
accepted August 27, 2018 employment incident and a diagnosed medical condition, in part because
it did not differentiate between any preexisting conditions and appellant’s present medical
condition and did not discuss appellant’s history of multiple falls.
On July 13, 2020 appellant requested reconsideration. With his request, he attached a
statement explaining that at the beginning of 2018 he fell twice and that his first fall occurred at
work. Appellant noted an attached letter dated September 11, 2018 under OWCP File No.
xxxxxx282 concerning a fall that he had on April 2, 2018 and stated that this fall was the reason
he underwent the previously-referenced bone scan in this case. He noted that the diagnosed
condition under File No. xxxxxx282 was multiple fractures of the ribs on the right side, initial
encounter for closed fracture and that he fell while tripping on buckled cement onto his right side.
After recovering from the injury on April 2, 2018, appellant performed his work duties as
scheduled until his fall on August 27, 2018. He stated that he did not have any difficulties with
his hip from the time of his bone scan on April 17, 2018 to the incident of August 27, 2018.
By decision dated November 2, 2020, OWCP denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

4

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application. 2
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or argument which: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP. 3
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 4 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 5 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 6
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s July 13, 2020 request for reconsideration neither alleged nor demonstrated that
OWCP erroneously applied or interpreted a specific point of law. Additionally, the Board finds
that it did not advance a relevant legal argument not previously considered by OWCP.
Consequently, appellant is not entitled to further review of the merits of his claim based on either
the first or second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
In support of his reconsideration request, appellant submitted a statement dated July 13,
2020 explaining his history of two separate falls in 2018. The underlying issue in this case is
medical in nature, as OWCP found that appellant had not submitted sufficient rationalized medical
evidence to support that the incident of August 27, 2018 caused or aggravated his diagnosed
2

5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); L.D., Docket No. 18-1468 (issued
February 11, 2019); W.C., 59 ECAB 372 (2008).
3

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
4

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
5

Id. at § 10.608(a); F.V., Docket No. 18-0230 (issued May 8, 2020); see also M.S., 59 ECAB 231 (2007).

6

Id. at § 10.608(b); B.S., Docket No. 20-0927 (issued January 29, 2021); E.R., Docket No. 09-1655 (issued
March 18, 2010).

5

conditions. As such, the underlying issue in this case can only be addressed by submission of
medical evidence from a qualified physician. While appellant’s statement dated July 13, 2020 is
new, it is not medical evidence from a qualified physician.7 Therefore, he is also not entitled to
further review of the merits of his claim based on the third above -noted requirement under 20
C.F.R. § 10.606(b)(3).
The Board, accordingly, finds that appellant has not met any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 2, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

See J.B., Docket No. 18-1531 (issued April 11, 2019); D.K., 59 ECAB 141 (2007).

6

